                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES – GENERAL                       ‘O’
     Case No.        5:16-CV-1856 CAS (SPx)                                Date     January 28, 2019
     Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.




     Present: The Honorable            CHRISTINA A. SNYDER
              Catherine Jeang                                Laura Elias                           N/A
               Deputy Clerk                         Court Reporter / Recorder                    Tape No.

             Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                     Stephen McElroy                                           Barry Snyder
                          Terrence Jones                                          Jeffrey Choi
     Proceedings:              PLAINTIFFS’ MOTION IN LIMINE TO PRECLUDE THE
                               OPINIONS OF DEFENSE EXPERT GARY RITZ (Dkt. [ 87 ], filed
                               January 7, 2019)
                               PLAINTIFFS’ MOTION IN LIMINE TO PRECLUDE THE
                               OPINIONS OF DEFENSE EXPERT MICHAEL A. CALLAHAN
                               (Dkt. [ 88 ], filed January 7, 2019)
                               PLAINTIFFS’ MOTION IN LIMINE TO PRECLUDE THE
                               OPINIONS OF DEFENSE EXPERT DARRELL O. CLARDY (Dkt.
                               [ 89 ], filed on January 7, 2019)

I.       INTRODUCTION AND BACKGROUND
       On June 8, 2016, Norma Navarro and Waldemar Valentin (“plaintiffs”) filed suit in
the San Bernadino Superior Court. Dk. 1, Ex. 1 (“Complaint”). Plaintiffs allege that Fred
Hamilton and Hamilton Transportation Services (“defendants”) negligently caused a
motor vehicle collision with plaintiffs’ vehicle on July 4, 2014. Id. at 4. Plaintiffs also
allege that defendant Hamilton Transportation Services engaged in negligent hiring,
supervision and retention of an employee. Id. at 5. On August 30, 2016, defendants
removed this case from San Bernardino Superior Court to this Court. Dkt. 1. On March
23, 2017, defendants filed a counter-complaint. Dkt. 19. A trial is currently set to
commence on February 12, 2019.



         CV-549 (10/16)                    CIVIL MINUTES – GENERAL                                  Page 1 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                  ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                      Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


       On January 7, 2019, plaintiffs filed four motions in limine, along with supporting
exhibits. Dkts. 87 (“MIL 1”), 88 (“MIL 2”), 89 (“MIL 3”). Defendants filed oppositions
on January 14, 2019. Dkts. 90 (“Opp’n 1”), 91 (“Opp’n 2”), 92 (“Opp’n 3”). The Court
held a hearing on January 28, 2019. Having carefully considered the parties’ arguments,
the Court finds and concludes as follows.
II. LEGAL STANDARDS
       A motion in limine is “a procedural device to obtain an early and preliminary
ruling on the admissibility of evidence.” Goodman v. Las Vegas Metro. Police Dep’t,
963 F. Supp. 2d 1036, 1046 (D. Nev. 2013). Trial courts have broad discretion when
ruling on such motions. See Jenkins v. Chrysler Motor Corp., 316 F.3d 664, 664 (7th
Cir. 2002). Moreover, such rulings are provisional and “not binding on the trial judge” or
the court. Ohler v. United States, 529 U.S. 753, 758 n.3 (2000). “Denial of a motion in
limine does not necessarily mean that all evidence contemplated by the motion will be
admitted at trial. Denial merely means that without the context of trial, the court is
unable to determine whether the evidence in question should be excluded.” Ind. Ins. Co.
v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004).
      Federal Rule of Evidence 702 allows for expert testimony, subject to certain
requirements and conditions:
      A witness who is qualified as an expert by knowledge, skill, experience, training,
      or education may testify in the form of an opinion or otherwise if: (a) the expert's
      scientific, technical, or other specialized knowledge will help the trier of fact to
      understand the evidence or to determine a fact in issue; (b) the testimony is based
      on sufficient facts or data; (c) the testimony is the product of reliable principles and
      methods; and (d) the expert has reliably applied the principles and methods to the
      facts of the case.
Fed. R. Evid. 702. The Rule 702 inquiry “entails a preliminary assessment of whether
the reasoning or methodology underlying the testimony is scientifically valid and of
whether that reasoning or methodology properly can be applied to the facts in issue.”
Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592–93 (1993). The district court
must also “ensure that the proposed expert testimony is relevant and will serve to aid the
trier of fact. . . . Expert testimony assists the trier of fact when it provides information
beyond the common knowledge of the trier of fact.” United States v. Finley, 301 F.3d
      CV-549 (10/16)             CIVIL MINUTES – GENERAL                              Page 2 of 10
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                ‘O’
  Case No.         5:16-CV-1856 CAS (SPx)                    Date    January 28, 2019
  Title            NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


1000, 1008 (9th Cir. 2002) (citing Daubert, 509 U.S. at 591–93). Daubert’s
“gatekeeping obligation” “applies not only to testimony based on ‘scientific’ knowledge
but also to testimony based on ‘technical’ and ‘other specialized’ knowledge.” Kumho
Tire Company v. Carmichael, 526 U.S. 137, 141 (1999). “[I]n considering the
admissibility of testimony based on some ‘other specialized knowledge,’ Rule 702
generally is construed liberally.” United States v. Hankey, 203 F.3d 1160, 1168 (9th Cir.
2000).
       Under Rule 702(a), the scope of an expert’s testimony is limited to “help[ing] the
trier of fact to understand the evidence or to determine a fact in issue.” Fed. R. Evid.
702. “[A]n expert witness cannot give an opinion as to her legal conclusion, i.e., an
opinion on an ultimate issue of law,” because “‘[w]hen an expert undertakes to tell the
jury what result to reach, this does not aid the jury in making a decision, but rather
attempts to substitute the expert's judgment for the jury's.’” United States v. Diaz, 876
F.3d 1194, 1197 (9th Cir. 2017) (citing United States v. Duncan, 42 F.3d 97, 101 (2d Cir.
1994)).
III.   DISCUSSION
       A.       Plaintiffs’ Motion In Limine To Preclude The Opinions Of Defense
                Expert Gary Ritz
       In their first motion in limine, plaintiffs move to exclude the testimony of defense
expert Gary Ritz to the extent that it (1) states Ritz’s opinion as to whether defendant
Hamilton complied with various state and federal regulations governing commercial
vehicles, and (2) relies on three Google Maps photographs that fail to identify the precise
location where and time that the photographs were taken. MIL 1 at 3–4. Defendants
respond that the Court should not rule on plaintiffs’ motion because plaintiffs filed this
motion after the motion in limine deadline, without requesting leave to file the motion
from the Court. Opp’n 1 at 1–2. Defendants further argue that Ritz’ opinions do not
“usurp the province of a trier of fact,” and that Ritz’s opinions comply with Rule 702.
Opp’n 1 at 3.
      As an initial matter, the Court finds that plaintiffs’ motion is not untimely. The
deadline to hear motions in limine was previously set for August 27, 2018. Dkt. 40.
However, after the parties stipulated to continue trial to February 12, 2019, see dkt. 81,
the Court extended the deadline to hear motions in limine to January 28, 2019, see dkt.
       CV-549 (10/16)            CIVIL MINUTES – GENERAL                             Page 3 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                    Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


82. Accordingly, plaintiffs’ motion, filed on January 7, 2019, and calendared for a
January 28, 2019 hearing, is timely.
      The Court next turns to the substance of Ritz’s expert opinions. Pursuant to
Federal Rule of Evidence 704(a), “[a]n opinion is not objectionable just because it
embraces an ultimate issue.” Fed. R. Evid. 704(a). However, the Ninth Circuit “has
repeatedly affirmed that ‘an expert witness cannot give an opinion as to her legal
conclusion, i.e., an opinion on an ultimate issue of law.’” Diaz, 876 F.3d at 1197 (citing
Hangarter v. Provident Life & Accident Ins. Co., 373 F.3d 998, 1016 (9th Cir. 2004)).
Moreover, “instructing the jury as to the applicable law is the distinct and exclusive
province of the court.” Hangarter, 373 F.3d at 1016 (citations and quotation marks
omitted).
       Notwithstanding these limits on expert testimony, the Ninth Circuit has recognized
that “[a]lthough the value of expert testimony lies in the specialized knowledge that an
expert brings to bear on an issue in dispute, . . . it is sometimes impossible for an expert
to render his or her opinion on a subject without resorting to language that recurs in the
applicable legal standard.” Diaz, 876 F.3d at 1198. Accordingly, at times, an expert
“may refer to the law in expressing an opinion without that reference rendering the
testimony inadmissible. Indeed, a witness may properly be called upon to aid the jury in
understanding the facts in evidence even though reference to those facts is couched in
legal terms.” Hangarter, 373 F.3d at 1017 (admitting expert testimony that referenced
California statutory provisions) (quoting Specht v. Jensen, 853 F.2d 805, 809 (10th
Cir.1988)). The Ninth Circuit has recently clarified the standard that determines when
legal terminology is appropriate: “if the terms used by an expert witness do not have a
specialized meaning in law and do not represent an attempt to instruct the jury on the law,
or how to apply the law to the facts of the case, the testimony is not an impermissible
legal conclusion.” Diaz, 876 F.3d at 1199.
       The Court has reviewed Ritz’s expert report, MIL 1, Ex. A (“Ritz Report”), as well
as the deposition of Ritz, taken by plaintiffs on August 21, 2018, Opp’n 1, Ex. A. (“Ritz
Depo.”). The Court finds that, at times, Ritz’s testimony invades the province of the jury
and the Court. Ritz’s expert report regularly draws conclusions concerning the proper
construction of laws and regulations governing a commercial vehicle’s right to park and
obligation to employ warning lights on the highway. See, e.g., Ritz Report at 5 (“Section
22505 CVC does not expressly prohibit parking alongside a freeway . . . .”); see also id.

      CV-549 (10/16)            CIVIL MINUTES – GENERAL                               Page 4 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                    Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


at 3 (concluding that, given the location of the tractor trailer unit, certain federal
regulations are “inapplicable” in this case). At one point, Ritz’s report concludes that,
“Mr. Hamilton acted quite appropriately and within all potentially applicable laws in not
using his warning flashers while parked well in excess of 10- feet from the roadway.” Id.
at 3 (emphasis added). In his deposition, Ritz testified that he was hired to determine
“whether or not [Hamilton’s conduct] was a violation of California law,” and Ritz
testified that “my determination and opinion is that there was no violation of California
law by Mr. Hamilton parking where he did.” Ritz Depo. 24:16 – 25:1. In their motion,
defendants also represent that Ritz will testify that “defendant Hamilton could and did
legally park in the location where he was at the time of the accident.” Opp’n 1 at 3.
       These statements constitute impermissible legal conclusions that “attempt[] to
substitute the expert's judgment for the jury's.” Diaz, 876 F.3d at 1197 (citing Duncan, 42
F.3d at 101). Especially here, where plaintiffs allege a negligence per se claim,
compl. ¶¶ 11–12, “[s]uch testimony would, in effect, instruct the jury regarding how it
should decide the key question whether [defendants] violated a statute and thus acted
improperly for purposes of the [alleged] torts,” Nationwide Transp. Fin. v. Cass Info.
Sys., Inc., 523 F.3d 1051, 1059 (9th Cir. 2008). Such testimony must accordingly be
excluded. Similarly, Ritz may not instruct the jury on the applicable law, as this is the
province of the Court.
       However, Ritz may testify regarding the standards that ordinarily apply to
commercial trucks, as the standards are relevant to this case. To the extent that federal
and state laws and regulations guide and/or shape that standard, Ritz may discuss the
relevant statutes and regulations in his testimony. Hangarter, 373 F.3d at 1017. He may
also provide his professional opinion as to whether Hamilton’s conduct complied with the
applicable standard. See United Energy Trading, LLC v. Pac. Gas & Elec. Co., No. 15-
CV-02383-RS, 2018 WL 5013580, at *3 (N.D. Cal. Oct. 16, 2018) (allowing expert
testimony that “did not substitute his judgment for the jury’s, but instead provides his
professional opinion about whether [defendant’s] conduct acted in conformance with its
understanding of the Gas Rules”); see also Diaz, 876 F.3d at 1197 (permitting expert
testimony that defendant’s conduct fell “outside the course of professional practice”).
Questions of whether Hamilton violated a law, however, remain reserved for the jury.
      Plaintiffs also move in limine to exclude Ritz’s expert opinions to the extent that
they are based on three Google Map photographs included in Ritz’s expert report.

      CV-549 (10/16)            CIVIL MINUTES – GENERAL                             Page 5 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                 ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                      Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


Plaintiffs contend that these photographs cannot reliably support an expert opinion
because the precise time and location of the photographs are unknown. MIL 1 at 4.
Defendants appear to contend that the inclusion of these photographs is necessary to
rebut the expert report provided by plaintiffs’ expert Lew Grill. Opp’n 1 at 3 (stating that
Ritz would testify that “the undated Google photograph produced as part of the file of
Lew Grill, Plaintiff’s liability expert, which purportedly shows an EMERGENCY
PARKING ONLY sign, could not be located on the Google website”).
       The Court previously ruled that Grill could not base his testimony on a photograph
contained in his expert report. Dkt. 78 (“August Order”) at 4. That photograph
purportedly displayed an “Emergency Parking Only” sign. See Dkt. 49, Ex. A. (“Grill
Report”) at 3. However, the Court ruled that the photograph was not a proper foundation
for expert testimony because the precise timing and location of the photograph were not
known. August Order at 4. Indeed, the photograph in Grill’s report contained no
identifying information at all.
       Here, Ritz identifies the location of the photographs as the “Ontario Fwy” and
“Fontana, California.” See Ritz Report at 7–9. Two photographs are dated June 2014,
and the third is dated December 2015. Id. This information better supports the potential
reliability and relevancy of the photographs, since the accident occurred on July 4, 2014.
Compl. ¶ 1. However, in response to the Court’s inquiry whether the parties could
acquire Google Map images that captured the cite of the incident on a date closer to July
4, 2014, the parties represented that they would research this possibility. The parties also
stated that they were inquiring into calling a witness from the California Department of
Transportation, who could potentially testify to any signage posted along the highway.
       Given the parties’ representations that more precise evidence of the signage at the
site of the incident may be available, the Court declines to rule at this time on plaintiffs’
request to exclude Ritz’s expert opinions which are based on the three Google Map
photographs included in Ritz’s report. The Court reserves judgment on the present issue
and DENIES it without prejudice.
      Accordingly, the Court GRANTS in part and DENIES in part plaintiffs’ motion to
exclude the certain opinions of expert witness Ritz.



      CV-549 (10/16)             CIVIL MINUTES – GENERAL                              Page 6 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                 ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                      Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


      B.       Plaintiffs’ Motion In Limine To Preclude The Opinions Of Defense
               Expert Michael A. Callahan
       In their second motion in limine, plaintiffs move to exclude certain opinions
offered by expert witness of Michael A. Callahan. MIL 2 at 3. Defendants designated
Callahan to provide expert testimony on the cause of the accident, the speed of the
vehicles, and other issues, based on Callahan’s reconstruction of the accident. As part of
this analysis, Callahan conducted “[a]n additional analysis and simulation . . . to evaluate
[plaintiffs’’ car’s] trajectory in the absence of impact with the trailer.” Opp’n 2, Ex. 1
(“Callahan Report”) at 5. Callahan concluded that, had plaintiffs’ vehicle swerved off the
highway without colliding with defendants’ truck, plaintiffs’ vehicle would have
“experience[ed] a high-speed driver’s side leading rollover collision . . . .” Id. Callahan
added that, “[a]ccording to statistics from the National Highway Traffic Safety
Administration (NHTSA), rollover collisions have a disproportionately high fatality rate
when compared with other collision types. Both alcohol and speed are contributing
factors in close to half of fatal rollover collisions.” Id. at 6.
        Plaintiffs argue that testimony regarding this alternate scenario analysis should be
excluded because it “lacks the necessary foundation and instead is far too speculative to
be allowed in.” MIL 2 at 4. Plaintiffs contend that Callahan did not adequately analyze
the composition and grade of the roadway and nearby embankment at the cite of the
incident. Id. Plaintiffs further argue that Callahan should be excluded from relying on
NHTSA statistics regarding the high fatality rate and aggravating factors of rollover
collisions. MIL 2 at 4. “While this may be statistically true, it is irrelevant to the case at
hand and also must be excluded. The vehicle collision at hand did not result in a rollover
and any injuries that might have occurred do not matter.” MIL 2 at 5. Defendants
respond that Callahan adequately inspected and analyzed the area surrounding the
incident, and that plaintiffs’ argument “goes to the weight of the evidence, not its
admissibility.” Opp’n 2 at 2. Defendants also cite Trull v. Volkswagen of America, Inc.,
187 F.3d 88, 97 (1st Cir. 1999), to argue that “experts may base their opinion on
statistical data compiled by a governmental agency.” Id.
       As an initial matter, the Court notes that other courts have admitted evidence of
likely alternative scenarios where such analysis is relevant to proving elements of a tort
claim. See, e.g., Rockhill-Anderson v. Deere & Co., 994 F. Supp. 2d 1224 (M.D. Ala.
2014). Additionally, the Court has reviewed Callahan’s expert report. The Court finds

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                               Page 7 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL                  ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                       Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


that Callahan employed a laser scanner to collect data about the area surrounding the
incident. Callahan Report at 4. That data, along with information from the Traffic
Collision Report prepared by a California Highway Patrol officer, supplied the
information necessary to create a digital model of the surrounding terrain. Id. at 3–4.
This satisfies the requirements of Rule 702. Indeed, plaintiffs’ expert Mohamad Atarod
employed the same computer program to conduct his accident reconstruction, opp’n 2,
Ex. 4 43:24 – 44:3, and the Court declined to exclude Atarod’s testimony, August Order
at 3. Plaintiffs’ critiques of Callahan’s methodologies and findings are subject for cross-
examination.
       However, while the Court declines to exclude Callahan’s testimony on the likely
trajectory of plaintiffs’ vehicle if it had not collided with defendants’ trailer, the Court
finds that testimony concerning the likely injuries plaintiffs would have sustained in this
alternate scenario is too speculative to be admissible, particularly in light of its prejudicial
effect. Ollier v. Sweetwater Union High Sch. Dist., 768 F.3d 843, 861 (9th Cir. 2014)
(ruling that speculative expert testimony is “inherently unreliable”). Callahan reports that
NHTSA statistics indicate that “rollover collisions have a disproportionately high fatality
rate when compared with other collision types.” Callahan Report at 6. He adds that
“alcohol and speed are contributing factors” to roughly half the fatal rollover collisions.
Id. However, Callahan neither provides precise figures on the percentage of fatal rollover
accidents, nor compares rollover collisions to the type of collision that occurred in this
case. This limits the probative effect of this evidence. At the same time, an inference
that plaintiffs likely would have died in the absence of striking defendants’ truck is an
evocative contention, which could unduly distract and prejudice the jury. See Turner v.
Allstate Ins. Co., 902 F.2d 1208, 1214 (6th Cir. 1990) (affirming a district court’s
decision to exclude statistical evidence where the probative value was “marginal at best,”
but the likelihood that the evidence would have confused the jury and led them to
“assign[] an inappropriately high degree of reliability to them” was high). The Court
therefore excludes these opinions, pursuant to Rule 403. Fed. R. Evid. 403.
Accordingly, plaintiffs’ motion in limine to exclude Callahan’s expert testimony
pertaining to his alternate scenario analysis is GRANTED in part and DENIED in part.




      CV-549 (10/16)              CIVIL MINUTES – GENERAL                               Page 8 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                  ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                      Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


      C.       Plaintiffs’ Motion In Limine To Preclude The Opinions Of Defense
               Expert Darrell O. Clardy
       In their final motion in limine, plaintiffs move to exclude expert Darrell Clardy’s
expert opinions that (1) plaintiff driver Valentin’s blood alcohol level was the cause of
the loss of vehicle control, and (2) that plaintiff passenger Navarro’s “loss of inhibitions,”
due to her alcohol consumption, was an “additive factor.” MIL 3 at 3. Plaintiffs argue
that “Dr. Clardy is a forensic toxicologist and, as such, his opinions must remain within
this expertise. As such, Dr. Clardy should be precluded from offering any opinion that
would otherwise fall outside his own scope and within that of an accident
reconstructionist. It is not within Dr. Clardy’s scope to opine as to what caused the loss
of control of the plaintiff’s car.” Id. at 4. Defendants respond that “Dr. Clardy is not
making a groundless assumption” about the cause of the incident. Opp’n 3 at 2. Instead,
defendants argue that Dr. Clardy evaluated the events based on (1) his expertise as a
forensic toxicologist, (2) plaintiff’s known blood alcohol levels, and (3) plaintiff
Navarro’s testimony. Id. at 2.
        Valentin pled guilty to driving under the influence at the time of the collision in
this case, dkt. 20 ¶ 7, and Navarro testified to drinking alcohol on the day of the event,
dkt. 89-2 at 2. Navarro also testified that they were traveling at about 85 miles per hour.
Id. As an experienced forensic toxicologist, Clardy may testify as to plaintiffs’ blood
alcohol levels at the time of the incident, and he may offer opinions on how alcohol
consumption may affect a person’s driving and general behavior. See United States v.
Spotted Bear, 160 F. App'x 650, 651 (9th Cir. 2005) (“Nor was it error to permit the
toxicologist to testify that a person's ability to safely operate a motor vehicle would be
impaired if he or she had a BAC of 0.18. The testimony did not intrude into the jury's
function.”); Hickerson v. Yamaha Motor Corp., No. 8:13-CV-02311-JMC, 2016 WL
4055025, at *4 (D.S.C. July 29, 2016) (“[T]o the extent Defendants offer evidence
regarding the fact that Plaintiff did consume alcohol on the day of the accident and that
alcohol consumption may cause impairment, that evidence is both relevant and more
probative than prejudicial under Fed. R. Evid. 401, 402, and 403.”). As already
discussed, however, “an expert witness cannot give an opinion as to her legal conclusion,
i.e., an opinion on an ultimate issue of law.” Diaz, 876 F.3d at 1197. Accordingly,
Clardy cannot provide an expert opinion on the cause of the incident. That question
remains reserved for the jury.

      CV-549 (10/16)             CIVIL MINUTES – GENERAL                              Page 9 of 10
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL                        ‘O’
  Case No.        5:16-CV-1856 CAS (SPx)                            Date    January 28, 2019
  Title           NORMA NAVARRO ET AL. V. FRED HAMILTON ET AL.


      Plaintiffs’ motion is accordingly GRANTED.
IV.   CONCLUSION
       In accordance with the foregoing, the Court requests oral argument on plaintiffs’’
motion in limine pertaining to the testimony of expert witness Ritz. The Court DENIES
in part and GRANTS in part plaintiffs’ motions in limine to exclude expert opinions
proffered by expert witness Callahan. The Court GRANTS plaintiffs’ motion in limine
to exclude expert witness Clardy’s opinions as to the cause of the collision, as set forth in
this order.
      IT IS SO ORDERED.
                                                                                 00         15
                                                  Initials of Preparer                CMJ




      CV-549 (10/16)             CIVIL MINUTES – GENERAL                                         Page 10 of 10
